DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     VILLAGE OF SANDALWOOD LAKES SOUTH HOMEOWNERS
                    ASSOCIATION, INC.,
                        Appellant,

                                     v.

                          M JALL HOMES, LLC,
                               Appellee.

                               No. 4D20-991

                               [May 27, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates Jr., Judge; L.T. Case No.
2019CA011006XXXXMB.

   Diran V. Seropian of Shendell & Pollock, P.L., Boca Raton, for appellant.

   Cory S. Carano of Cory S. Carano, P.A., Delray Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.